Case: 4:19-cv-01545-AGF Doc. #: 89 Filed: 07/10/20 Page: 1 of 5 PageID #: 1000




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

PIERRE WATSON,                               )
                                             )
              Petitioner,                    )
                                             )
       v.                                    )       Case No. 4:19-cv-01545-AGF
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
              Respondent.                    )

                              MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner Pierre Watson’s pro se Motion for Leave

Requesting Permission from District Court to be Sworn in as Co-Counsel (Doc. No. 78).

The motion is filed in connection with Watson’s motion to vacate, set aside or correct his

sentence, under 28 U.S.C. § 2255. Counsel has been appointed to represent Watson in

connection with the evidentiary hearing scheduled for August 18, 2020.

       It is difficult to determine exactly what relief Petitioner is seeking. He asserts the

following in his pro se motion:

       (a) Due to COVID-19, he is seeking an expeditious decision;

       (b) He has a “personal stake in the outcome of the controversy so as to warrant his

invocation of Federal Court Jurisdiction,” citing to a civil case regarding standing by an

organization to challenge government regulations;

       (c) His length of incarceration, coupled with the severity of the claims of

prosecutorial misconduct and ineffective assistance of counsel asserted in his petition,

coupled with his health concerns, is sufficient to support a finding that administrative delay

has handicapped him in mounting a defense. He notes that COVID-19 has created
Case: 4:19-cv-01545-AGF Doc. #: 89 Filed: 07/10/20 Page: 2 of 5 PageID #: 1001




limitations on in person legal visits and “technical devices” to cure the inability to have in

person visits are “prejudicial” given that one of his assertions of prosecutorial misconduct

relates to claims of listening to Watson’s phone calls;

       (d) He is being subjected to cruel and unusual punishment by being detained in a

County Jail where he will eventually be exposed to COVID-19, while awaiting a hearing

with no definite date in the near future;

       (e) Rule 8(c) of the Federal Rules Governing Section 2255 motions requires that

evidentiary hearings, if granted, be held as soon as practicable. He asserts that seven months

is more than enough time to hold the hearing, but due to the pandemic and the Court’s

administrative orders, it cannot be held as soon as practicable;

       (f) He is in limbo and his request for bail should be decided and granted; and

       (g) Detaining him indefinitely deprives him of the ability to participate in First Step

Act programs and being granted “compassionate release.”

       Watson’s arguments are unfounded, and do not support the relief he seeks. With

respect to the hearing date, the Court notes that the hearing was set as soon as practicable.

The United States filed its Response to the Order to Show Cause on October 11, 2019. On

November 1, 2019, the Court determined to hold an evidentiary hearing on certain of

Watson’s claims, and set the hearing for January 15, 2020. Watson confirmed his desire to

have counsel represent him (Doc. No. 30), and after he filed a financial affidavit, experienced

counsel from the Court’s CJA Panel was appointed on November 22, 2019. Counsel




                                                2
    Case: 4:19-cv-01545-AGF Doc. #: 89 Filed: 07/10/20 Page: 3 of 5 PageID #: 1002




thereafter filed a motion to continue the evidentiary hearing until April 17, 2020, which

motion the Court granted. (Doc. Nos. 34 & 35). 1

         In the interim, Watson continued to file numerous pro se motions, including a motion

for the disclosure of grand jury transcripts and for subpoena power to subpoena the

prosecutor in his criminal case and his prior defense attorney. Certain of Watson’s filings

were stricken, including the pro se motion for grand jury transcripts, because Watson was

represented by counsel, and appointed counsel was directed to determine whether it was

appropriate to file such documents on Watson’s behalf. (Doc. No. 56). See United States v.

Agofsky, 20 F.3d 866, 872 (8th Cir. 1994) (“There is no constitutional or statutory right to

simultaneously proceed pro se and with the benefit of counsel.”).

         In late March, 2020, in light of the COVID-19 pandemic, the Chief Judge of this

District entered an order continuing all jury trials and other live court proceedings scheduled

to begin before July 5, 2020, and directed that court proceedings be delayed or conducted

remotely. As a result, the Court contacted counsel to determine whether the parties wished

to proceed remotely. Because Watson advised that he wished to have an in-person, rather

than a remote proceeding, the evidentiary hearing was continued to August 18, 2020, at


1
   In a pro se filing on January 13, 2020, Watson alleged he had been transferred from the
Bureau of Prisons on a writ to the Randolph County Jail during the third week of November,
and requested transfer to different facility. (Doc. No. 37). Counsel was directed to address
the matter with Watson, and file for relief if appropriate. Watson also filed a pro se motion
to reconsider extending the date for the hearing, asserting he had not authorized the extension
and that his attorney “had ample enough time to prepare for this evidentiary hearing.” (Doc.
No. 39). He further indicated that if his attorney did not agree with his request to reconsider
the delay, he requested “a hearing in order for Petitioner to retain new counsel.” That motion
was denied. (Doc. No. 40). As the Court noted, any appointment of new counsel would
undoubtedly have necessitated a continuance of the hearing to its then current setting, if not
beyond, to permit counsel to prepare. Watson was also advised that if he wished to retain
private counsel, he could do so at any time.
                                               3
Case: 4:19-cv-01545-AGF Doc. #: 89 Filed: 07/10/20 Page: 4 of 5 PageID #: 1003




which time the Court hopes to be in a position to conduct an in-person hearing. (Doc. No.

77).   The Court notes that as of the date of this Order, in-person proceedings have not yet

commenced in the Eastern Division of this District.

       Thus, Watson is not “in limbo” with an indefinite setting, as he asserts. The Court

has, in fact, scheduled the evidentiary hearing, and it was scheduled as soon as practicable in

this matter. Rule 8(c) of the Rules Governing Section 2255 Proceedings, cited by Watson,

states that the hearing must be conducted as soon as practicable “after giving the attorneys

adequate time to investigate and prepare.” Whatever relief Watson seeks can do nothing to

accelerate the hearing date, in light of his request for an in-person hearing.

       Further, the Court has considered and denied his motion for release on bail pending a

ruling on his § 2255 motion. In connection with that order, the Court determined that

Watson’s current health conditions in light of the COVID-19 pandemic did not constitute

exceptional circumstances entitling him to release on bail pending a ruling on his petition.

(Doc. No. 87). And the Court is unaware of any effort by Watson to request compassionate

release under the First Step Act.

       As stated above, Watson has no right “to simultaneously proceed pro se and with the

benefit of counsel.” Fiorito v. United States, 821 F.3d 999, 1003 (8th Cir. 2016) (emphasis

in original) (citing Agofsky, 20 F.3d at 872). While the Court has discretion to permit hybrid

representation, Watson has provided no basis for that, and the Court sees no reason to

exercise its discretion to permit such representation in this case. Experienced counsel has

been appointed to represent Watson. Watson has not suggested any inability or

unwillingness of counsel to represent him properly. Indeed, in opposing any requests for

additional time by either the United States or his attorney, he has previously asserted that “at
                                                4
 Case: 4:19-cv-01545-AGF Doc. #: 89 Filed: 07/10/20 Page: 5 of 5 PageID #: 1004




least ninety five percent of his petition is based off of the original case file” and that counsel

should not need additional time to prepare. (Doc. Nos. 18 and 39). And permitting him to be

“co-counsel” could unduly complicate the hearing and will do nothing to accelerate the

hearing date. The Court has scheduled the hearing as soon as practicable in light of

Watson’s desire to have an in-person hearing, and will continue to do so should any further

continuance be required in light of the pandemic. To the extent Watson has some concern

about his ability to confer with counsel, the Court will contact the U.S. Marshals to

determine whether videoconferencing can be arranged. The Court is unpersuaded by

Watson’s suggestions that he cannot effectively and fairly communicate with counsel by

teleconference or videoconference.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s pro se Motion for Leave Requesting

Permission from District Court to be Sworn in as Co-Counsel is DENIED. Doc. No. 78.

                                                     ________________________________
                                                     AUDREY G. FLEISSIG
                                                     UNITED STATES DISTRICT JUDGE

Dated this 10th day of July, 2020.




                                                5
